COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-14-00401-CV

Cimco Refrigeration, Inc.                  §    From the 16th District Court

                                           §    of Denton County (2011-11002-16)
v.
                                           §    November 25, 2015

Bartush-Schnitzius Foods Co.               §    Opinion by Justice Walker

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for entry of a

judgment that appellee Bartush-Schnitzius Foods Co. take nothing from appellant

Cimco Refrigeration, Inc. and that Cimco Refrigeration, Inc. recover $113,400

from Bartush-Schnitzius Foods Co., and for assessment of costs and interest.

      It is further ordered that appellee Bartush-Schnitzius Foods Co. shall pay

all of the costs of this appeal, for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Sue Walker____________________
                                         Justice Sue Walker